UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1545


JANIS J. WEYBREW,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



     Appeal from the United States Tax Court.         (14868-10-L)



Submitted:   October 18, 2011              Decided:    October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis J. Weybrew, Appellant Pro Se. Gilbert Steven Rothenberg,
Deputy Assistant Attorney General, Sara Ann Ketchum, Bridget
Maria Rowan, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Janis   J.     Weybrew     appeals   the     tax   court’s     order

sustaining     the   Commissioner’s          collection    determination       and

imposing sanctions pursuant to I.R.C. § 6673 (2006).                     We have

reviewed the record and the tax court’s opinion and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the tax court.          Weybrew v. Comm’r of Internal Revenue, Tax

Ct. No. 14868-10-L (U.S. Tax Ct. Feb. 16, 2011).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials    before     the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2